UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT
                     _____________

     Nos. 19-3057, 19-3058, 19-3059, 19-3254, and 19-3255
                       _____________

      In re: NATIONAL MEDICAL IMAGING, LLC;
NATIONAL MEDICAL IMAGING HOLDING COMPANY, LLC,
                                       Debtors

        NATIONAL MEDICIAL IMAGING, LLC;
NATIONAL MEDICAL IMAGING HOLDING COMPANY, LLC,
                      Appellants in 19-3057, 19-3058 and 19-3059

                               v.

     U.S. BANK, N.A.; LYON FINANCIAL SERVICES, INC.,
d/b/a U.S. Bank Portfolio Services; DVI RECEIVABLES XIV, LLC;
 DVI RECEIVABLES XVI, LLC; DVI RECEIVABLES XVII LLC;
DVI RECEIVABLES XVIII, LLC; DVI RECEIVABLES, XIX LLC;
  DVI FUNDING, LLC; ASHLAND FUNDING, LLC; JANE FOX

                          Ashland Funding, LLC,
                                        Appellant in 19-3254

            U.S. Bank, N.A.; Lyon Financial Services, Inc.;
        DVI Receivables XIV, LLC; DVI Receivables XVI, LLC;
       DVI Receivables XVII, LLC; DVI Receivables XVIII, LLC ;
       DVI Receivables XIX, LLC; DVI Funding, LLC; Jane Fox,
                                        Appellants in 19-3255
                      _______________

         On Appeal from the United States District Court
             for the Eastern District of Pennsylvania
    (D.C. Nos. 2-15-mc-0146, 2-15-mc-0147 and 2-16-cv-5044)
              District Judge: Hon. Cynthia M. Rufe
                         _______________

      Originally Submitted Under Third Circuit LAR 34.1(a)
                          June 11, 2020
                            Resubmitted August 25, 2020

               Before: JORDAN, MATEY, and ROTH, Circuit Judges.
                              _______________

                 ORDER AMENDING OPINION AND JUDGMENT
                            _______________


      IT IS ORDERED that the slip opinion and judgment in the above case, filed
August 25, 2020, be amended as follows:

      Page1 of the caption of both the opinion and judgment:

      Add “Originally” before “Submitted Under”, and

      Add “Resubmitted August 25, 2020” directly under “June 11, 2020”.



                                              By the Court,


                                              s/ Kent A. Jordan
                                              Circuit Judge
Dated: October 16, 2020
CJG/cc: All Counsel of Record